Citation Nr: 1633843	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a back disability.

2.  Entitlement to a compensable rating for radiculopathy of the right lower extremity before March 1, 2013, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a right hip disability.

4.  Entitlement to a compensable rating for a left knee disability before March 1, 2013, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for a right elbow disability before March 1, 2013, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to a compensable rating for bilateral plantar fasciitis.

7.  Entitlement to a total disability rating based on unemployability as a result of service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to March 2007 and from August 2007 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA RO issued as part of VA's Quick Start program.

This appeal has previously been before the Board, most recently in March 2015, when it remanded the Veteran's claims.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 40 degrees; no incapacitating episodes of intervertebral disc disease (IVDS) or ankylosis have been shown.

2.  The neurological deficits associated with the Veteran's back disability are no more than slight in severity before March 1, 2013; thereafter, the neurological deficits associated with the Veteran's back disability are no more than moderate in severity.

3.  Before March 1, 2013, the Veteran's right hip disability is manifested by flexion functionally limited by pain to no worse than 40 degrees; the evidence does not show ankylosis, flail joint, abduction to 10 degrees or fewer, an inability to cross the legs, an inability to toe-out more than 15 degrees, or malunion or fracture of the femur.

4.  After March 1, 2013, the Veteran's right hip disability is manifested by flexion functionally limited by pain to no worse than 90 degrees; the right hip does not show ankylosis, flail joint, abduction to 10 degrees or fewer, an inability to cross the legs, an inability to toe-out more than 15 degrees, or malunion or fracture of the femur.

5.  The Veteran's left knee disability is manifested by a range of motion functionally limited by pain to no less than 125 degrees of flexion and full extension; instability, meniscus impairment, ankylosis, impairment of the tibia and fibula, and genu recurvatum were not shown.

6.  The Veteran's right elbow disability is manifested by a range of motion functionally limited by pain to no less than 140 degrees of flexion and full extension; no impairment of pronation or supination is shown.

7.  The Veteran's plantar fasciitis is manifested by symptoms of morning pain and stiffness that approximate no worse than a moderate flatfoot disability.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2015).

2.  Before March 1, 2013, the criteria for a compensable rating for neurological impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2015).

3.  From March 1, 2013, the criteria for a rating in excess of 20 percent for neurological impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2015).

4.  Before March 1, 2013, the criteria for a separate 10 percent rating, but no greater, for limitation of flexion of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5252 (2015).

5.  From March 1, 2013, the criteria for a rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5250-55 (2015).

6.  The criteria for a separate 10 percent rating, but no greater, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5256, 5260-63 (2015).

7.  Before March 1, 2013, the criteria for a compensable rating for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5257-59 (2015).

8.  From March 1, 2013, the criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5257-59 (2015).

9.  Before March 1, 2013, the criteria for a 10 percent rating, but no greater, for painful motion of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5205-13 (2015).

10.  From March 1, 2013, the criteria for a rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5205-13 (2015).

11.  The criteria for a 10 percent rating, but no greater, for plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5299-5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA and private treatment records, have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations addressing his claimed disabilities in June 2010 and March 2013.  The VA examiners reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2015, upon review of the medical evidence of record, the Board remanded the Veteran's claims in order to provide him with an additional medical examination.  On April 21, 2015, in association with a telephone call regarding his opiate medications, the Veteran stated that while he was currently ill, he verified the VA examination that he was to undergo on April 23, 2015.  The Veteran failed to appear for his April 23, 2015, examination.  Neither the Veteran nor his representative has alleged good cause for the Veteran's failure to appear at the April 2015 examination, nor has a new examination been requested.  

Accordingly, the duty to assist has been satisfied to the extent possible based on the Veteran's own unwillingness to cooperate in the development of the medical evidence of record).  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  When a veteran fails to report to an examination in conjunction with a claim for service connection, the claim must be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  Accordingly, the Board will evaluate the Veteran's claims based on the evidence currently of record. 

The Veteran has not requested a hearing before a member of the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Increased Rating for a Back Disability

The Veteran's back disability is evaluated as 20 percent disabling under Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  The Veteran is seeking a higher rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2015).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2015).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

Turning to the facts in this case, the Veteran filed his claim at the time of his April 2010 separation from active duty service.  In May 2010, the Veteran indicated that his back pain and stiffness were most severe in the morning.  The Veteran had tenderness upon palpation of the lumbosacral region, but there was no "true discernible sacroiliac joint tenderness."  In a separate May 2010 record, the Veteran complained of a pain level of "9" in his back, but it was also noted that the Veteran was in no acute distress.  

The Veteran underwent a VA examination in June 2010, at which time the Veteran complained of constant back pain and stiffness that worsened with bending, walking, lifting, and cold weather.  The Veteran reported taking Vicodin every day in treatment of his pain.  The Veteran complained of weakness, but he denied experiencing episodes of giving out or falling.  The Veteran complained of three incapacitating flare-ups in the previous year, but was unsure what elicited these flare-ups.  With each episode he reported having to stay in bed for approximately a  day.  The Veteran stated that he could not engage in heavy lifting or bending as a result of his back disability.  His walking was limited to 200 yards, but his standing was not limited. 

Upon physical examination, the Veteran was noted to have a normal posture and lordotic curves.  The Veteran's gait was intact.  The examiner noted that the Veteran had mild tenderness to the spine and muscles but no guarding or spasm.  The Veteran had flexion to 65 degrees with pain at 45 degrees, extension to 15 degrees with pain, left lateral flexion to 25 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain, and bilateral lateral rotation to 30 degrees with pain.  Repetitive motion testing resulted in no additional loss of motion or other functional impairment.  The Veteran denied having experienced any incapacitating episodes of IVDS.  

The Veteran underwent an additional VA examination in March 2013, at which time the examiner diagnosed him with degenerative disc disease of the lumbar spine.  The Veteran complained of a constant dull ache in his lower back, with increased pain with prolonged standing and walking.  The Veteran treated his pain with rest, activity modifications, and medications.  The examiner noted that flare-ups impacted the function of the Veteran's back.  The Veteran demonstrated forward flexion to 70 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 30 degrees without pain, and bilateral lateral rotation to 30 degrees without pain.  However, repetitive motion testing did not result in an additional limitation of motion.  The examiner noted that the Veteran had functional impairment in the form of less movement than normal and painful movement.  

In November 2014, the Veteran complained of back pain.  The clinician noted mild tenderness.  In a December 2014 physical therapy consultation, it was noted that the Veteran's severe muscle guarding, weight, and sedentary lifestyle caused his low back pain.  The Veteran stated that he experienced pain of a "6" intensity with his activities of daily living.  The Veteran was noted to have tenderness on percussion of the mid and lower lumbar area.  The Veteran did not have guarding or muscle spasm.  The Veteran was noted to have IVDS that had resulted in at least two weeks but fewer than four weeks of incapacitating episodes.  

VA treatment records were reviewed but failed to provide additional range of motion testing, or indicate any factors that would support a higher rating.

Applying the relevant rating criteria to the facts in this case, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran's forward flexion of the thoracolumbar spine been shown to be functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 45 degrees at the time of his June 2010 examination.  As such, a schedular rating of 40 percent or greater is therefore unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2015).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Essentially, to warrant a higher schedular rating, the evidence must show that the forward flexion in the Veteran's lumbar spine is functionally limited to 30 degrees or less.  Here, the Veteran consistently demonstrated motion beyond this point, even taking pain into consideration and following repetitive motion.  As such, it is not found that the Veteran's back disability is so functionally limited as to warrant a schedular rating in excess of 20 percent. 

A greater rating is similarly unavailable to the Veteran under the formula for rating IVDS.  While examiners may have suggested that the Veteran had experienced incapacitating episodes, the record is devoid of evidence of such episodes, which is characterized by bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, a rating in excess of 20 percent is unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least 4 weeks but fewer than 6 weeks during the past 12 months.

As described, the criteria for a schedular rating greater than 20 percent for a back disability have not been met, and the Veteran's claim is denied.

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, the Veteran's neurological impairment of the right lower extremity is evaluated as noncompensable under Diagnostic Code 8520, applicable to paralysis of the sciatic nerve, before March 1, 2013, and as 20 percent disabling thereafter.  The Veteran argues that he is entitled to a greater rating.  

Under DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost. 38 C.F.R. § 4.124a , DC 8520. 

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the medical evidence in this case, in May 2010, the Veteran complained of numbness and discomfort in his right lower extremity, but denied experiencing weakness.  The Veteran had subjective paresthesia.  Motor and reflex examination were normal.  In June 2010, the Veteran stated that he felt constant numbness and occasional pain in his right thigh since May 2009.  An examiner noted that these symptoms did not result in any limitations.  Motor examination and deep tendon reflexes were normal.  Sensation was intact to touch, vibration, and pinprick except for a decrease in a large patch at the right lateral thigh.  The Veteran's gait was intact.  The examiner diagnosed the Veteran with probable meralgia paresthetica, with a possible component of radiculopathy.  In February 2011, it was noted that the Veteran had suspected lumbosacral radiculopathy in the region of L2/L3.  

In March 2013, the Veteran complained of dysesthesia and hyperesthesia of the right lateral thigh.  The Veteran complained of sharp pain that frequently radiated from his lower back to his right thigh and right knee.  The Veteran did not use assistive devices.  The Veteran's motor strength, reflex, and sensory testing were normal.  It was noted that the Veteran had mild constant pain of the right lower extremity, and mild paresthesias, dysesthesias, and numbness.  In a separate March 2013 neurological assessment, the same examiner indicated that the Veteran had moderate paresthesias, dysesthesias, and numbness.  The Veteran complained of no symptoms in his left lower extremity.  The examiner characterized the Veteran's radiculopathy as mild in severity.  All of the Veteran's nerves were noted to be normal, with the exception of moderate incomplete paralysis of the right anterior crural (femoral) nerve.  

In November 2014, the Veteran had no radiculopathy.  In December 2014, the Veteran was noted to have normal strength and range of motion in his upper and lower extremities.  The Veteran's balance was normal.  

Applying the relevant rating criteria to the facts in this case, the Board cannot find that a compensable evaluation is warranted for back-related neurologic impairment of the right lower extremity before March 1, 2013, nor can it find that a rating in excess of 20 percent applies thereafter.  Furthermore, the Board cannot find that the Veteran's left lower extremity warrants a separate disability rating at any time.  

With respect to the Veteran's right lower extremity, a compensable rating of the Veteran's right lower extremity before March 1, 2013 would require a finding that the Veteran suffered from mild incomplete paralysis.  While the Veteran complained of symptoms such as numbness and discomfort during this time, he denied experiencing weakness, and motor and reflex examinations were consistently found to be normal.  The Board cannot find that such manifestations, which were not shown to result in any actual functional impairment, are analogous to a finding that the Veteran suffered from mild incomplete paralysis during this time.  A compensable rating of the Veteran's neurological impairment is thus unavailable before March 1, 2013.   

An evaluation in excess of 20 percent after March 1, 2013, would require a finding that the Veteran suffered from an impairment that was moderately severe (if rated as impairment of the sciatic nerve) or severe (if rated as impairment of the femoral nerve).  The Board cannot find that the Veteran's neurological impairment was of such severity during this time.  While the Veteran complained of subjective symptoms such as pain, motor strength, reflex, and sensory testing were found to be normal.  The Board finds that the Veteran's symptom picture, which focuses on subjective complaints of paresthesias, dysesthesias, and numbness, does not rise to the level of moderately severe or severe incomplete paralysis, as would be required for a rating in excess of 20 percent for neurological impairment after March 1, 2013.  Here, the Veteran did not show that reflexes had disappeared or that atrophy was present.  Moreover, even sensory testing was normal.  As such it simply cannot be said that the neurologic impairment was severe.

As described, the criteria for a compensable rating for the Veteran's neurological impairment have not been met before March 1, 2013, and the criteria for a rating in excess of 20 percent for the Veteran's neurological impairment have not been met from March 1, 2013.  The Veteran's claim is thus denied.




Increased Rating for a Right Hip Disability

The Veteran's right hip disability is evaluated as 10 percent disabling under Diagnostic Code 5251, applicable to limitation of extension of the thigh.  The Veteran argues that he is entitled to a greater rating.  

Turning to the facts in this case, in May 2010, the Veteran had reproducible pain with abduction of the hip with flexion.  There was no distinct inguinal tenderness or evidence of limb length discrepancy.  

The Veteran underwent a VA examination in June 2010, at which time the Veteran complained of right hip pain in the groin area, which worsened with running, standing, carrying heavy gear, and turning.  The Veteran indicated that his hip sometimes gave out, and he indicated that he had fallen.  The Veteran indicated that he experienced flare-ups of "very sharp and severe pain" three to five times weekly, with each episode lasting up to 30 seconds and resolving quickly when the Veteran took weight off of the hip.  The Veteran took up to three Vicodin daily in treatment of his hip condition.  The Veteran could not run, play golf, walk more than 200 yards, or engage in weight-bearing sports.  The Veteran denied limitations on standing, and he was independent in his activities of daily living.  The examiner diagnosed the Veteran with possible labrum tear versus strain.  In addition, the examiner noted that there could be a component of radicular pain.  

Upon physical examination, the examiner noted some tenderness to palpation in the Veteran's groin without guarding.  The examiner noted no redness, swelling, or warmth.  The Veteran had right hip flexion to 65 degrees with pain at 40 degrees, adduction to 25 degrees with pain, abduction to 50 degrees with pain, external rotation to 60 degrees with pain, and internal rotation to 40 degrees with pain.  Extension of the right hip was not tested.  Repeated testing resulted in an increase in pain but no additional limitation of motion or other functional impairment.  

The Veteran underwent an additional VA examination in March 2013, at which time the examiner noted that the Veteran had been diagnosed with a right labral tear in 2009.  The Veteran stated that he experienced chronic pain in his right hip that worsened with prolonged standing, walking, and positioning in place.  The Veteran treated his symptoms with rest, activity modifications, and medicine.  The Veteran had right hip flexion to 90 degrees with pain and right hip extension to 5 degrees with pain.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive motion testing did not result in an additional loss of motion.  The examiner noted that the Veteran had functional loss in the form of less movement than normal and painful movement.  

The Veteran's muscle strength was normal, and he did not have ankylosis of the right hip joint.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or a leg length discrepancy.  The Veteran did not use assistive devices in treatment of his right hip.  Imaging studies of the Veteran's right hip were negative.  

Turning to an application of the relevant laws and regulations to the facts in this case, a normal range of motion in the hip is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  

Diagnostic Code 5250 does not apply because the Veteran has not suffered from ankylosis of the right hip at any time.  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under Diagnostic Code 5251, applicable to limitation of extension of the thigh, a maximum 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2015).  The Veteran has been in receipt of this maximum 10 percent evaluation throughout the period on appeal, and no greater evaluation under this Diagnostic Code is available.  

Under Diagnostic Code 5252, applicable to limitation of flexion of the thigh, a 10 percent rating applies when flexion of the thigh is limited to 45 degrees; a 20 percent rating applies when flexion is limited to 30 degrees; a 30 percent disability rating applies when flexion of the thigh is limited to 20 degrees; and a 40 percent disability rating applies when flexion of the thigh is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  In this case, the Veteran showed right hip flexion limited by pain to 40 degrees at the time of his June 2010 examination, which is consistent with a 10 percent rating under this Diagnostic Code.  At the time of his March 2013 examination, the Veteran had right hip flexion to 90 degrees, even taking pain into consideration, which does not warrant a 10 percent evaluation.  Thus, the Veteran's right hip disability is entitled to a separate 10 percent evaluation based on impairment of flexion of the thigh until the time of his March 1, 2013 examination.  A compensable evaluation for the Veteran's impairment of flexion of the right thigh is not warranted thereafter.  

Under Diagnostic Code 5253, applicable to impairment of the thigh, a 10 percent rating applies for limitation of rotation of the thigh such that the affected leg cannot toe-out more than 15 degrees; a 20 percent rating applies when adduction of the thigh is limited such that the legs cannot be crossed; and a 30 percent rating applies for limitation of abduction of the thigh when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).  In this case, the Veteran, even taking pain into consideration, has never shown an impairment of motion consistent with ratings under this Diagnostic Code, and thus a separate or greater evaluation under Diagnostic Code 5253 is not available.  

Diagnostic Code 5254 does not apply because the Veteran has not suffered from flail joint of the right hip at any time.  Diagnostic Code 5255 does not apply because the Veteran has not suffered from malunion or fracture of the right femur.  

In reaching the above conclusions, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2015).  Although the Board accepts the Veteran's assertions that his right hip disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his right hip disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings than those discussed above.

Moreover, even if the Veteran's range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

In sum, the Veteran's right hip disability warrants an additional 10 percent evaluation based on limitation of flexion until March 1, 2013; the Veteran's claim of entitlement to a rating in excess of 10 percent for a right hip disability is otherwise denied.

Increased Rating for a Left Knee Disability

The Veteran's left knee disability is evaluated as noncompensably disabling under Diagnostic Code 5257, applicable to recurrent subluxation or lateral instability of the knee, before March 1, 2013, and as 10 percent disabling thereafter.  The Veteran argues that he is entitled to a greater rating.  

Turning to the facts in this case, in May 2010, there was no gross deformity, warmth, effusion, or tenderness of the left knee.  

The Veteran underwent a VA examination in June 2010, at which time he complained of left knee pain when climbing stairs.  The pain lasted for about 30 seconds and occurred only when climbing stairs or running.  There was no redness, swelling, or warmth, and the left knee was otherwise normal to inspection and nontender to palpation.  The Veteran's left knee had flexion to 145 degrees without pain and full extension without pain.  Repeated testing resulted in no additional limitation of motion or other functional impairment.  

In October 2012, the Veteran stated that he had to use a walking stick because of his left knee.  

The Veteran underwent a VA examination in March 2013, at which time the examiner observed that the Veteran did not use braces or supports for his left knee.  The Veteran reported experiencing a constant dull ache of the left knee with increased pain upon prolonged standing, walking, and climbing stairs.  The Veteran denied experiencing swelling, inflammation, or instability.  The Veteran treated his condition with rest, activity modifications, and medication.  The Veteran reported that flare-ups impacted the function of his knee.  

The Veteran demonstrated left knee flexion to 125 degrees with pain and full extension.  Repetitive use testing did not result in an additional limitation of motion.  The examiner found that the Veteran did not have functional loss or functional impairment of the left knee.  The Veteran did not have tenderness or pain to palpation of the left knee.  The Veteran's muscle strength was normal.  The Veteran had not had any meniscal conditions.  Imaging studies of the Veteran's left knee were normal.  

In December 2014, the Veteran was noted to have normal strength and range of motion in his lower extremities.  

Turning to an evaluation of this evidence of record, the Board will consider the applicability of each of the Diagnostic Codes applicable to the left knee to determine whether the Veteran is entitled to a greater or separate disability rating.  The Board will first discuss those Diagnostic Codes applicable to a limitation of motion of the knees, and it will then discuss those Diagnostic Codes applicable to instability of the knees.

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

The Board will first discuss those Diagnostic Codes applicable to a limitation of motion of the knees, and it will then discuss those Diagnostic Codes applicable to instability of the knees.

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his left knee at any time during the course of his appeal, nor has it been contended otherwise.  38 C.F.R. § 4.71a (2015).

With respect to an increased rating based on limitation of flexion, the Veteran has never demonstrated flexion limited to 60 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 125 degrees with pain at the time of his March 2013 examination.  A separate disability rating under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Similarly, the Veteran has never demonstrated extension limited to 5 degrees or greater, even when taking pain into consideration.  Indeed, the Veteran has consistently demonstrated full extension of the left knee throughout the period on appeal.  A greater disability rating under Diagnostic Code 5261 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's left knee.  To the extent, however, that the schedular criteria indicate the Veteran's painful motion is otherwise entitled to at least the minimum compensable rating for the joint, a 10 percent rating otherwise applies to the Veteran's left knee.  38 C.F.R. § 4.59.  As such, a 10 percent rating for painful limitation of motion of the left knee is granted.

Turing to other potentially applicable Diagnostic Codes, Diagnostic Code 5262, applicable to impairment of the tibia and fibula, does not apply because the evidence does not show malunion of the tibia and fibula or symptoms approximating malunion of the tibia and fibula.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5263 does not apply because the Veteran has not demonstrated symptoms approximating genu recurvatum at any time.  38 C.F.R. § 4.71a (2015).

Having discussed the appropriate ratings based on the Veteran's limitation of movement of the left knee, the Board next turns to the possibility of a greater rating based on instability of the left knee.  Limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Turning to the facts in this case, in May 2010, stability testing of the Veteran's left knee was normal.  In June 2010, the Veteran denied falling or having his left knee giving out.  Stability testing and meniscus testing was normal.  In March 2013, joint stability testing of the Veteran's left knee was normal.  There was no history of recurrent patellar subluxation or dislocation, nor was patellar subluxation demonstrated on x-ray examination.  In November 2014, the Veteran denied experiencing falls in the past year.  

Turning to an evaluation of this evidence of record, recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

In this case, the Board cannot find that the Veteran's symptoms of instability approach even the "slight" severity that would be required for a 10 percent disability rating before March 1, 2013, or the "moderate" severity that would be required for a 10 percent disability rating after March 1, 2013.  Clinical stability testing of the Veteran's left knee has been consistently normal.  Additionally, the Veteran himself has not alleged that his left knee joint has been unstable.  Thus, a compensable evaluation under Diagnostic Code 5257 is unwarranted March 1, 2013, and a rating in excess of 10 percent is unwarranted after March 1, 2013.  
	
Furthermore, when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  In this case, the evidence does not show, nor does the Veteran contend, that the Veteran has ever suffered from an impairment of the meniscus of the left knee; greater evaluations under Diagnostic Codes 5258 and 5259 are thus unavailable.  

In sum, the Board finds that the Veteran is entitled to separate a 10 percent evaluation based on painful motion of the left knee.  A compensable evaluation of the Veteran's left knee based on instability is unavailable before March 1, 2013, and an evaluation in excess of 10 percent based on instability is unavailable after March 1, 2013.

Increased Rating for a Right Elbow Disability

The Veteran's right elbow disability is evaluated as noncompensable under Diagnostic Code 5206, applicable to limitation of flexion of the forearm, before March 1, 2013, and as 10 percent disabling thereafter.  The Veteran argues that he is entitled to a greater rating.  

Turning to the facts in this case, the Veteran's right arm is his dominant, or major, extremity.  The Veteran underwent a VA examination in June 2010, at which time he complained of mild residuals of a right elbow fracture, including intermittent pain with cold weather, or while doing push-ups or heavy lifting.  Such pain lasted for only a minute or two after stopping the activity.  The Veteran had no redness, swelling, warmth, locking, giving out, weakness, dropping items, or incapacitation.  The Veteran was independent in his activities of daily living.  Physical examination indicated that the Veteran's right elbow was normal, nontender, and without redness, swelling, warmth, or weakness.  The Veteran had flexion from zero to 140 degrees without pain, supination to 85 degrees without pain, and pronation to 80 degrees without pain.  Repeated testing did not result in additional limitation of motion or other symptoms.  

The Veteran underwent an additional VA examination in March 2013, at which time he reported experiencing chronic pain in his right elbow with increased pain with repetitive lifting and twisting motions.  The Veteran denied using braces or supports, and reported treating his elbow condition with rest, activity modifications, and the use of Tylenol 3.  The Veteran demonstrated right elbow flexion to 140 degrees with pain and full extension.  Repetitive use testing did not result in an additional loss of motion.  The examiner found that the Veteran did not have functional loss or impairment of the elbow or forearm.  The Veteran did, however, have localized tenderness or pain on palpation of the joints or soft tissue of the right elbow.  Muscle strength testing was normal, and ankylosis was not noted.  The Veteran did not have flail join, joint fracture, or impairment of supination or pronation.  Imaging testing of the Veteran's right elbow was normal.  

Turning to an evaluation of this evidence of record, the Board will consider the applicability of each of the Diagnostic Codes applicable to the right elbow to determine whether the Veteran is entitled to a greater or separate disability rating.  

Diagnostic Code 5205 does not apply because the Veteran has not demonstrated ankylosis of the elbow.  He has not alleged to the contrary.  

Under Diagnostic Code 5206, a noncompensable rating applies to limitation of flexion of the forearm to 110 degrees.  A 10 percent rating applies to limitation of flexion to 100 degrees.  A 20 percent rating applies to limitation of flexion to 70 degrees.  A 30 percent rating applies to limitation of flexion to 55 degrees.  A 40 percent rating applies to limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2015).  While the Board will not disturb the Veteran's 10 percent rating under this Diagnostic Code from March 1, 2013, with the right elbow showing flexion to 140 degrees throughout the appeal, a greater disability rating under this Diagnostic Code is unwarranted.  

Under Diagnostic Code 5207, a 10 percent rating applies to limitation of extension of the forearm to 60 degrees.  A 20 percent rating applies to limitation of extension to 90 degrees.  A 30 percent rating applies to limitation of extension to 100 degrees.  A 40 percent rating applies to limitation of extension to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2015).  A rating under this Diagnostic Code is unavailable to the Veteran because he showed full extension of the right elbow throughout the period on appeal.  

Diagnostic Code 5208 does not apply because the Veteran has not shown flexion of the right elbow limited to 100 degrees and extension limited to 40 degrees.  Diagnostic Code 5209 does not apply because the Veteran has not shown flail joint of the right elbow.  Diagnostic Code 5210 does not apply because the Veteran has not shown nonunion of the radius and ulna.  Diagnostic Code 5211 does not apply because the Veteran has not shown nonunion or malunion of the ulna.  Diagnostic Code 5212 does not apply because the Veteran has not shown nonunion or malunion of the radius.  

Under Diagnostic Code 5213, a 10 percent rating applies to limitation of supination to 30 degrees or less.  A 20 percent rating applies to limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation.  A 20 percent rating also applies to limitation of pronation with motion lost beyond the middle of arc.  Other ratings available under that Diagnostic Code will not be discussed because they involve bone fusion, which the Veteran has not demonstrated.  38 C.F.R. § 4.71a (2015).  A rating under this Diagnostic Code is unavailable to the Veteran because he did not show impairment of supination or pronation as set forth in Diagnostic Code 5213.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his right elbow disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's right elbow.  To the extent, however, that the schedular criteria indicate the Veteran's painful motion is otherwise entitled to at least the minimum compensable rating for the joint, a 10 percent rating is assigned for the Veteran's right elbow disability before March 1, 2013.  38 C.F.R. § 4.59.

In sum, the Board finds that a 10 percent evaluation of the Veteran's right elbow is warranted before March 1, 2013; from March 1, 2013, an evaluation in excess of 10 percent for a right elbow disability is not warranted.  

Increased Rating for Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis disability is evaluated as noncompensable under Diagnostic Code 5277, applicable to bilateral weak foot.  The Veteran argues that he is entitled to a greater rating.  

Turning to the facts in this case, the Veteran underwent a VA examination in June 2010, at which time the examiner noted that an x-ray examination of the Veteran's feet was negative.  The Veteran reported that his right heel pain had resolved after wearing inserts, but his left heel pain continued.  The Veteran felt left heel pain every morning when first standing, and he had to stretch for 30 minutes before walking.  The Veteran had no redness, swelling, or warmth in his feet.  The Veteran could not engage in prolonged walking in boots as a result of his plantar fasciitis.  Upon physical examination, the Veteran's feet were nontender to palpation, and the Veteran had no loss of strength.  

The Veteran underwent an additional VA examination in March 2013, at which time the examiner diagnosed him with plantar fasciitis.  The Veteran complained of significant discomfort in both feet upon arising in the morning.  The Veteran's foot pain improved with activity, but he also stated that increased activity resulted in increased symptoms the following day.  The Veteran treated his condition with shoe inserts, rest, activity modifications, and the use of Tylenol 3.  Imaging studies of the Veteran's feet were normal.  

Turning to an evaluation of this evidence of record, the Board note that no Diagnostic Code specifically applies specifically to plantar fasciitis.  The Board will thus consider the applicability of each of the Diagnostic Codes applicable to the feet to determine both which Diagnostic Code best encompasses the Veteran's symptoms, and whether the Veteran is entitled to compensable rating. 

While the Veteran's plantar fasciitis is currently evaluated under Diagnostic Code 5277, which is applicable to weak foot, the Board finds that this Diagnostic Code is not most closely analogous to the symptomatology that the Veteran experiences as a result of his plantar fasciitis.  Instead, Diagnostic Codes 5276, applicable to flatfoot, and 5284, applicable to "other" foot injuries, better contemplate the Veteran's symptoms.

Under Diagnostic Code 5276, applicable to flatfoot, a 10 percent disability rating applies to moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent disability rating applies to severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating applies to pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliance.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Under Diagnostic Code 5284, applicable to "other" foot injuries, a 10 percent rating applies to a moderate foot injury.  A 20 percent rating applies to a moderately severe foot injury.  A 30 percent rating applies to a severe foot injury.  A 40 percent rating applies to actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

In this case, the Board finds that a single 10 percent evaluation of the Veteran's bilateral plantar fasciitis is warranted.  Throughout the appeal period, the Veteran's primary complaint has been of morning pain and stiffness.  No anatomical changes have been noted, nor has the Veteran shown objective symptoms such as redness, swelling, tenderness, weakness, or warmth.  Acknowledging the Veteran's complaints of pain, the Board finds that these symptoms are most closely analogous to a moderate flatfoot disability, which contemplates pain on manipulation and use of the feet, and which warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  A greater is unwarranted under this Diagnostic Code because, with the bilateral foot pain resolving itself upon morning stretching and without clinicians describing the Veteran's plantar fasciitis as severe, the Board cannot find that the Veteran's bilateral plantar fasciitis is of a "severe" nature or worse.  

With a 10 percent evaluation applied by analogy under the Diagnostic Code applicable to flatfoot, the Board cannot find that a greater rating is available under the Diagnostic Code applicable to "other" foot injuries.  A greater rating under this Diagnostic Code would require a "moderately severe" foot injury, which the Board, for the reasons discussed above, finds has not been shown in this case.  

Additionally, while Diagnostic Code 5284 can apply to each foot, here, only the left heel was painful after the use of inserts.  As such, the Board does not believe separate ratings are warranted for the Veteran's bilateral foot disorder.

In sum, the Board finds that a 10 percent evaluation of the Veteran's plantar fasciitis is warranted.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  

Initially the Board notes that because the rating schedule uses undefined terms such as mild, moderate, and severe in the criteria applicable to nerve impairment, knee instability, and foot injuries, the Board has evaluated all the evidence and symptoms, to determine the equitable and just rating with respect to these claims within the context of the schedular ratings assigned.  Furthermore, the Veteran's back, right hip, left knee, right elbow, and foot symptoms focus largely on pain and impairment of movement, which is addressed in the applicable rating criteria.  Therefore, referral for consideration for an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for a back disability is denied.

A compensable rating for radiculopathy of the right lower extremity before March 1, 2013, is denied.  

A rating in excess of 20 percent for radiculopathy of the right lower extremity from March 1, 2013, is denied.  

A separate 10 percent rating for a right hip disability based on limitation of flexion is granted before March 1, 2013, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for a right hip disability is otherwise denied.

A separate 10 percent rating for left knee disability based on painful motion is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for instability of the left knee before March 1, 2013, is denied.  

A rating in excess of 10 percent for instability of the left knee from March 1, 2013, is denied.  

A 10 percent rating for a right elbow disability is granted before March 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right elbow disability is otherwise denied.

A 10 percent rating for plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A request for a TDIU is not a separate claim for benefits, but it can instead be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran is unemployed, and he has claimed that he is prevented from working as a result of his service-connected disabilities.  As such, the question of TDIU is raised by the record.

Accordingly, the case is REMANDED for the following actions:

Adjudicate the issue of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


